Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 15/779884 application originally filed May 30, 2018.
Claims 1, 2, 4-11, 14, 15, 17, 18, 20, 21 and 25-30, filed July 18, 2022, are pending and have been fully considered.  Claims 3, 12-13, 16, 19 and 22-24 have been canceled.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 14, 15, 17, 18, 20, 21 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2005/015685 A) hereinafter cited under English Translation in view of Krammer et al. (US 2015/0272864) hereinafter “Krammer”. 
Regarding Claims 1, 18, and 25
	Kawasaki discloses in the abstract, a flavor composition which imparts milk- or diary product- like flavor having an improved taste.
	Kawasaki discloses in paragraph 0051, the dairy flavor composition can be used in soft drinks, processed milk drinks, coffee whiteners, confections, frozen desserts, seasonings, margarines, frozen food, retort food, a desired food such as canned. For example, soft drinks, fruit juice beverages, such as carbonated soft drinks and the like, as the beverages, coffee beverages, such as tea drinks and the like, as confectionery such as, bread, chocolate, baked confectionery, candy, gum, sweets, Western confectionery, Hiroshi Higashi, rice crackers, include snacks, ice cream as frozen desserts, frozen desserts such and the like, as the seasoning, mayonnaise, sauces, dressings, seasoning oil, and the like seasoning powder.
	Kawasaki discloses in paragraph 0006, the flavor composition comprises lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, .gamma.-undecalactone, .gamma. dodecalactone , .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone, meeting the lactone compound of claim 1 of the present invention.
	Kawasaki discloses in paragraph 0020, the flavor composition includes, component (A) and addition to, aldehydes component (B), esters, alcohols, ketones, nitrogen-containing compounds, sulfur-containing compounds, protein hydrolysates, milk or at least one fraction of dairy products, it can be formulated as a fragrance or flavor.  Kawasaki discloses in paragraph 0022, in addition to the aldehyde, for example 2-methyl-2-propenal, valeraldehyde, 2-methyl propanal, 2 or 3-methyl butanal, pentanal, 2-pentenal, (E) -2-hexenal, (Z) 3-hexenal, heptanal, (E) or (Z) -2- heptenal, 2-undecenal, 2-dodecenal, (E, E) -2,4- heptadienal, (E)-2-octenal, (Z, Z)-3,6-nonadienal, (Z) or (E)-2-decenal, 2-undecenal, tridecanal, tetradecanal, pentadecanal, for the aldehydes, such as phenyl acetaldehyde, are used as fragrance or flavoring agent, meeting the volatile compound of claim 1 of the present invention.
	It is to be noted, Kawasaki discloses a flavor composition for confectionery foods, i.e. chocolate, but fails to teach the claimed mixture composition.
	However, it is known in the art to combine the claimed mixture composition as a flavor agent for confectionery foods, i.e. chocolate, as taught by Krammer.
	Krammer discloses a substance mixture that comprises foodstuff and aroma substances (see paragraph 0001).  
Krammer discloses in paragraph 0069, preparations for oral consumption which comprise the substance mixtures according to the invention preferably in amounts of approximately 0.01 to approximately 1% by weight.  These preparations may on the one hand be foods, especially bakery products, drinks, chewing gums, confectionery products and the like, or else oral and dental care compositions. 
Krammer discloses in paragraph 0071, the oral preparations preferably comprise bakery products, for example bread, dry biscuits, cakes, other baked goods, confectionary products (for example chocolates, chocolate bar products, other bar products, fruit gums, hard and soft caramels, chewing gum), alcoholic or non-alcoholic drinks (for example coffee, tea, iced tea, wine, wine-containing drinks, beer, beer-containing drinks, liqueurs, schnapps, brandies, (carbonated) fruit-containing lemonades, (carbonated) isotonic drinks, (carbonated) soft drinks, nectars, spritzers, fruit and vegetable juices, fruit or vegetable juice preparations, instant drinks (for example instant cocoa drinks, instant tea drinks, instant coffee drinks, instant fruit drinks), meat products (for example hams, fresh sausage or uncooked sausage preparations, seasoned or marinated fresh or pickled meat products), eggs or egg products (dried egg, egg white, egg yolk), cereal products (for example breakfast cereals, muesli bars, pre-fermented ready-to-serve rice products), milk products (for example milk drinks, buttermilk drinks, dairy ice cream, yoghurt, kefir, fresh cheese, soft cheese, hard cheese, dried milk powder, whey, whey drinks, butter, buttermilk, products containing partially or fully hydrolyzed milk protein), products of soya protein or other soya bean fractions (for example soya milk and products made therefrom, fruit drinks containing soya protein, soy lecithin-containing preparations, fermented products such as tofu or tempeh or products made therefrom),  and products of other plant protein sources. 
Krammer further discloses in paragraph 0073, the foodstuffs may contain further ingredients, such as, for example, sweeteners, food acids, acidity regulators, thickeners, and in particular aroma substances. 
Krammer discloses in paragraphs 0092 and 0093, in particular also permits the use of aroma substances with ester, aldehyde or lactone structure, which are degraded particularly rapidly in the presence of titanium dioxide and under the influence of light. The invention therefore also provides for enhanced stability, especially storage stability, of the aroma substances. 
Krammer discloses in paragraph 0093, the oral preparations can contain one or more aroma substances. Typical examples include: maltol and maltol derivatives (here preferably ethylmaltol), coumarin and coumarin derivatives, gamma-lactones (here preferably gamma-undecalactone, gamma-nonalactone, gamma-decalactone), delta-lactones (here preferably 4-methyldeltadecalactone, massoilactone, deltadecalactone, tuberolactone), methyl sorbate, phenylacetaldehyde, divanillin, 4-hydroxy-2,5-dimethyl-3(2H)-furanone (dimethylhydroxy furanone), guaiacol, 3-hydroxy-4,5-dimethyl-2(5H)-furanone, 3-hydroxy-4-methyl-5-ethyl-2(5H)-fura none, cinnamaldehyde, cinnamyl alcohol, methyl salicylate, isopulegol and also (not explicitly stated here) stereoisomers, enantiomers, positional isomers, diastereomers, cis/trans isomers or epimers of these substances. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the aroma substances of Krammer in the flavor composition of Kawasaki.  The motivation to do so is both Krammer and Kawasaki disclose using a combination of aroma substances that aid in the enhanced stability of the aroma of the food composition.
Regarding Claim 20
	Kawasaki discloses in paragraph 0006, the flavor composition comprises lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
Regarding Claim 4
	Kawasaki discloses in paragraph 0020, the flavor composition includes, component (A) and addition to, aldehydes component (B), esters, alcohols, ketones, nitrogen-containing compounds, sulfur-containing compounds, protein hydrolysates, milk or at least one fraction of dairy products, it can be formulated as a fragrance or flavor.  Kawasaki discloses in paragraph 0022, in addition to the aldehyde, for example 2-methyl-2-propenal, valeraldehyde, 2-methyl propanal, 2 or 3-methyl butanal, pentanal, 2-pentenal, (E) -2-hexenal, (Z) 3-hexenal, heptanal, (E) or (Z) -2- heptenal, 2-undecenal, 2-dodecenal, (E, E) -2,4- heptadienal, (E)-2-octenal, (Z, Z)-3,6-nonadienal, (Z) or (E)-2-decenal, 2-undecenal, tridecanal, tetradecanal, pentadecanal, for the aldehydes, such as phenyl acetaldehyde, are used as fragrance or flavoring agent.
Regarding Claims 5, 15, and 21 
	Kawasaki discloses in paragraph 0036, as the sulfur-containing compounds such as methyl mercaptan, isobutyl mercaptan, 2,4-dithiapentane, dimethyl sulfide, dimethyl disulfide, 2,4-dithiapentane, dimethyl trisulfide, dimethyl sulfoxide, dimethyl sulfone, methanethiol, methyl sulfonyl methane, methyl isothiocyanate, ethyl isothiocyanate, allyl isothiocyanate, 2-methyl-3-butanethiol, methional, ethyl thioacetate, thio acid, 3- butenyl isothiocyanate, 2-methyl thiophene, benzothiazole, sulfurol , acetyl lactate thiomethyl ester, propionyl lactate thiomethyl ester, butyryl lactate thiomethyl ester, valeryl lactate thiomethyl ester, and combinations thereof.
Kawasaki discloses in paragraph 0023, the amount of sulfur-containing compounds in the dairy flavor composition is preferably 0 to 0.01 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 6-9
	Kawasaki discloses in claim 15 of the disclosure the compounds of the flavor composition is present in the amount of 0.001 to 10 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 10 and 27
	Kawasaki discloses in paragraph 0023, the amount of aldehyde in the dairy flavor composition is preferably 0 to 5 mass% and the amount of sulfur-containing compounds in the dairy flavor composition is preferably 0 to 0.01 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 11 and 23
	Kawasaki discloses in paragraph 0009, the amount of the lactone component (A) in the dairy flavor composition is preferably 0.001 to 99.99 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 14 and 26
	Kawasaki discloses in paragraph 0006, the flavor composition comprises one or more lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.octalactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
Kawasaki discloses in paragraph 0009, the amount of the lactone component (A) in the dairy flavor composition is preferably 0.001 to 99.99 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 16 and 17
	It is to be noted, Kawasaki and Krammer do not disclose the odor activity of the lactone compounds and the mixture composition. Therefore, Kawasaki and Krammer has met the limitation of the present invention of the odor activity value is less than 1 (less than 1 weight percent encompasses zero).
Regarding Claim 20
	Kawasaki discloses in paragraph 0006, the flavor composition comprises lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
Regarding Claims 28-30
	Kawasaki discloses in paragraph 0006, the flavor composition comprises one or more lactones, wherein the lactones are selected from .gamma.-lactones (γ- lactones), preferably a .delta.-lactones (δ- lactones) and / or ε- lactones, for example .gamma.-caprolactone, .gamma.-heptalactone, .gamma.-octalactone, .gamma.-nonalactone, .gamma.-decalactone, 7-decene-4-olide, 3-methyl-4-decene-4-olide, 3-methyl-5-decene-4-olide, .gamma.-undecalactone, .gamma. dodecalactone, .gamma. tridecafluoro lactone, .gamma. tetradecanoyl-lactone, .delta.-caprolactone, .delta.octalactone, .delta.-nonalactone, .delta.-decalactone, .delta.-undecalactone, .delta.-dodecalactone, [delta] - tridecafluoro lactone, .delta. tetradecanoyl-lactone, more preferably one or a mixture of two or more selected from ε- decalactone, γ- nonalactone, γ- decalactone, γ- undecalactone, δ- nonalactone, δ- decalactone, δ- Dodecalactone.
	Kawasaki discloses in paragraph 0036, as the sulfur-containing compounds such as methyl mercaptan, isobutyl mercaptan, 2,4-dithiapentane, dimethyl sulfide, dimethyl disulfide, 2,4-dithiapentane, dimethyl trisulfide, dimethyl sulfoxide, dimethyl sulfone, methanethiol, methyl sulfonyl methane, methyl isothiocyanate, ethyl isothiocyanate, allyl isothiocyanate, 2-methyl-3-butanethiol, methional, ethyl thioacetate, thio acid, 3- butenyl isothiocyanate, 2-methyl thiophene, benzothiazole, sulfurol , acetyl lactate thiomethyl ester, propionyl lactate thiomethyl ester, butyryl lactate thiomethyl ester, valeryl lactate thiomethyl ester, and combinations thereof.
It is to be noted, Kawasaki discloses a flavor composition for confectionery foods, i.e. chocolate, but fails to teach the claimed mixture composition.
	However, it is known in the art to combine the claimed mixture composition as a flavor agent for confectionery foods, i.e. chocolate, as taught by Krammer.
Krammer discloses in paragraph 0069, preparations for oral consumption which comprise the substance mixtures according to the invention preferably in amounts of approximately 0.01 to approximately 1% by weight.  These preparations may on the one hand be foods, especially bakery products, drinks, chewing gums, confectionery products and the like, or else oral and dental care compositions. 
Krammer discloses in paragraphs 0092 and 0093, in particular also permits the use of aroma substances with ester, aldehyde or lactone structure, which are degraded particularly rapidly in the presence of titanium dioxide and under the influence of light. The invention therefore also provides for enhanced stability, especially storage stability, of the aroma substances. 
Krammer discloses in paragraph 0093, the oral preparations can contain one or more aroma substances. Typical examples include: maltol and maltol derivatives (here preferably ethylmaltol), coumarin and coumarin derivatives, gamma-lactones (here preferably gamma-undecalactone, gamma-nonalactone, gamma-decalactone), delta-lactones (here preferably 4-methyldeltadecalactone, massoilactone, deltadecalactone, tuberolactone), methyl sorbate, phenylacetaldehyde, divanillin, 4-hydroxy-2,5-dimethyl-3(2H)-furanone (dimethylhydroxy furanone), guaiacol, 3-hydroxy-4,5-dimethyl-2(5H)-furanone, 3-hydroxy-4-methyl-5-ethyl-2(5H)-furanone, cinnamaldehyde, cinnamyl alcohol, methyl salicylate, isopulegol and also (not explicitly stated here) stereoisomers, enantiomers, positional isomers, diastereomers, cis/trans isomers or epimers of these substances. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the aroma substances of Krammer in the flavor composition of Kawasaki.  The motivation to do so is both Krammer and Kawasaki disclose using a combination of aroma substances that aid in the enhanced stability of the aroma of the food composition.
	It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover the effective ranges and amounts of the compounds of the claimed invention by routine experimentation and is further taught by Kawasaki and Krammer.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
Applicants argued: “As explained in the specification, and further summarized in the attached Expert Declaration of John Didzbalis under 37 CFR § 1.132 (hereinafter "Declaration"), Examples 1 through 4 provide details that lead to an understanding of the data obtained in Example 5. Specifically, Example 1 outlines a comparison of aroma odorants from dry milk chocolate and crumb chocolate. Example 2 proves a summary of concentrations of the Example 1 odorants.  Example 3 explains and provides for Odor Activity Values (OAV), whereby OAV values of less than 1 indicate that a particular odorant does not contribute to an aroma. As detailed in Example 3, OVA values for lactones was less than 1 meaning these compounds would not contribute to aroma. Phenylacetaldehyde and maltol also had OAV values of less than 1. Furaneol had an OVA value over 1. In Example 4, an odor free matrix was created, and different odorants were then added to create aroma mixtures. With an understanding of the backdrop of Examples 1-4, Example 5 is directed to exclusion experiments that use the mixtures created by Example 4. In Example 5, mixtures for crumb chocolate and dry milk chocolate were compared with mixtures that omitted single odorants or groups of odorants. Panelists were asked to evaluate the creaminess and overall aromas. The results of Example 5 are provided in Table 15. The results provide that furaneol, while having high OAV value, had no discernable negative impact when removed. Recall that Example 3 provided that phenylacetaldehyde and maltol had OAV values below 1. However, unexpectedly, when the three specifically claimed compounds of the mixture were removed, there was significant overall influence on the aroma. The combination of three compounds had a significant impact on overall aroma and creaminess only when used in combination. This result is highly unexpected and surprising given that there is no basis for a skilled artisan to anticipate or expect that the specific selection of three compounds would result in this effect particularly when they had no individual effect. See Declaration, paragraphs 18-28. Of further note, the data in Example 5 provided that when lactones were omitted as a group, there was in fact a significant negative impact on overall aroma and creaminess assessment. Table 18 in the specification summarizes the lactones that were tested by the omission experiments. The group of lactones include: S-decalactone; S-dodecalactone; S-octalactone; y-nonalactone; and y- undecalactone. Again, Applicant submits that one skilled in the art would not anticipate or expect that this specific combination of lactones would result in an impact on aroma and creaminess. This was an unexpected result that could not have been predicted or suggested by the cited art. See Declaration, paragraphs 29-32.”
Applicants arguments are not deemed persuasive.  First, applicant arguments directed to the examples is not deemed persuasive, due to Kawasaki is relied upon for the entire disclosure.  Therefore, it is maintained that the examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of lactone compounds and mixture composition, specific lactone(s) and a specific blend amount of the mixture which are all not commensurate in scope with claim 1 at least.  The examples no way allow the examiner to determine a trend for the results for the chocolate composition due to numerous various embodiments within the Examples.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.   Therefore, it is maintained that obviousness still exist when a long list of options are disclosed, due to Kawasaki modified by Krammer discloses the claimed elements.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  Applicants Declaration under 37 CFR 1.132, it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Applicants argued: “Kawasaki provides no indication of which compounds, if any, should be chosen for particular food compositions (chocolate or otherwise), and what effect any of the compounds have on the overall flavor. Such guidance can be found neither in the specification of Kawasaki, nor in the Examples. Notably, Kawasaki also does not contemplate characteristics of crumb chocolate, thereby adding on its failures to provide disclosure or motivation or guidance to a person of ordinary skill in the art for making crumb chocolate flavor. Additionally, given the sheer amount of various compounds mentioned by Kawasaki combined with lack of disclosure of effects for each of them, Kawasaki fails to provide any motivation or basis for preparation of the presently claimed flavor composition having a volatile compound, a lactone compound and a mixture comprising dimethylhydroxy furanone, phenylacetaldehyde, and maltol, as recited in the pending claims.”
Applicants arguments are not deemed persuasive.  It is maintained that obviousness still exist when a long list of options are disclosed, due to Kawasaki modified by Krammer discloses the claimed elements.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wicker et al. (US 2017/0143022) discloses in the abstract, compositions containing flavor or taste modifiers, such as a flavoring or flavoring agents and flavor or taste enhancers, more particularly, savory ("umami") taste modifiers, savory flavoring agents and savory flavor enhancers, for foods, beverages, and other comestible compositions. 
Siegel (US 2013/0202746) discloses in the abstract, flavoring substance-included compounds comprising or consisting of a polymer part and certain included flavoring substances. These flavoring substance-included compounds may be present in the form of mixtures with accompanying substances and possibly water. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771